Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pekny US Patent Appl. Pub. No. 2003/013330 in view of Yin, US Patent Appl. Pub. No. 2017/0206031.
Regarding claim 1 Pekny discloses a nonvolatile memory device (FIG(s) 4 and  5) comprising:
a memory die having nonvolatile memory cells (FIG. 5, 444a-b, paragraph 0027, lines 12-15), the memory die including circuitry (raw drivers 500, FIG(s) 4-5) having current leakage when the memory device is in a standby state (Abstract, lines 11-13, paragraph 0021, lines 1-16, paragraph 0022, lines 5-7, paragraph 0023, lines 1-5, lines 14-20, paragraph 0025, lines 1-3, paragraph 0029) where the memory die is ready to receive an access command to execute (paragraphs 0025, lines 5-26, paragraph 0026, paragraph 0027, lines 1-4, paragraph 0029).
In addition, Pekny further discloses operating the flash memory in deep power-down mode (paragraph 0029).

Yin teaches a memory system (FIG(s) 1-5) with selective transitioning of individual memory banks (116, FIG. 1, FIG. 2, 216 via respective PDTs 222 and PDCs 220) from reduced power mode (second mode – e.g. standby state) to deep power down mode (paragraph 0030, lines 1-8) under the control of sleep counter (FIG. 2, 226, FIG. 4, 426), which activates the entry to the deep power down mode upon exceeding a predetermined time threshold based on lack of memory accesses during the predetermined time (paragraph 0008, paragraph 0036, lines 1-10, paragraph 0043, lines 1-16, paragraph 0044, lines 4-10, FIG. 3, 304-No, 306, 308-Yes, paragraphs 0051-0052, paragraph 0054, lines 1-4, FIG. 5, 504-No, 506, 508-Yes, 510, paragraph 0074, lines 1-4, paragraph 0075, lines 1-4, paragraph 0076, paragraph 0077, lines 1-3). Yin further teaches ignoring memory access commands during the deep power down mode (paragraph 0034, lines 12-16, FIG. 3, 314-No, 399, paragraph 0058, lines 1-6, paragraph 0060, lines 1-3, FIG. 5, 514, paragraph 0080). Thus, reducing power consumption of unused memory banks while still providing access to portions in the memory modules (paragraph 0033, lines 5-10, paragraph 0035, lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above described system and functionality, as suggested by Yin with the nonvolatile memory device disclosed by Pekny in order to implement power gating circuitry to selectively transition the memory die from the standby 
Regarding claim 11, the combination of Pekny and Yin discloses a system with all claim limitations, as addressed above for claim 1.
Regarding claims 2 and 12, Pekny further discloses the device and system, wherein the circuitry having current leaking comprises CMOS (complementary metal oxide semiconductor) control circuitry on the memory die (CMOS formed by both N-MOS and P-MOS transistors – FIG(s) 2 and 5, paragraphs 0005-0006, paragraph 0021, lines 1-16).
Regarding claims 3 and 13, Yin further teaches the device and system, wherein the threshold time is dynamically programmable paragraph 0043, lines 12-16, paragraph 0044).
Regarding claims 6 and 16, Yin further teaches the device and system, wherein the nonvolatile memory cells include NAND (not AND) memory cells.
Regarding claim 7, Yin further teaches the device, wherein the timer is part of the memory die (FIG(s) 2 and 4, 226 and 426, paragraph 0036, lines 1-6).
Regarding claim 17, Yin further discloses the system, wherein the timer is part of the multiple memory dies, where each die includes a separate standby timer (FIG(s) 2 and 4, 226 and 426, paragraph 0036, lines 7-10).
Regarding claim 8, Yin further teaches the device, wherein a storage controller to control multiple memory dies controls selective transition by the power gating circuitry 
Regarding claim 18, Yin further teaches the system, further comprising a storage controller to manage access to the multiple memory dies, wherein the storage controller is to control selective transition of the memory dies from the standby state to the deep power down state (paragraph 0037, lines 1-7, paragraph 0040, lines 1-10, paragraph 0045, paragraph 0056, paragraph 0058, lines 1-6, paragraph 0060, lines 1-3).
Regarding claim 21, Yin further teaches the system, further comprising one or more of:
a host processor device coupled to the multiple dies (FIG. 1, 102);
a display communicatively coupled to a host processor (FIG. 6, paragraph 0090, lines 1-5);
a network interface communicatively coupled to a host processor (FIG. 6, 640); or
a battery to power the system (FIG. 6, inherently disclosed for laptop, personal digital assistant, smartphone, or tablet – paragraph 0085, lines 1-4).
Allowable Subject Matter
Claims 4-5, 9-10, 14-15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186